                                          Case 3:20-cv-01791-JSC Document 13 Filed 06/05/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BOARD OF TRUSTEES OF THE                           Case No. 20-cv-01791-JSC
                                         LABORERS HEALTH AND WELFARE
                                   8     TRUST FUND FOR NORTHERN
                                         CALIFORNIA, et al.,                                ORDER TO SHOW CAUSE TO
                                   9                                                        DEFENDANT
                                                        Plaintiffs,
                                  10             v.
                                  11
                                         STUMP & SONS, INC.,
                                  12
Northern District of California




                                                        Defendant.
 United States District Court




                                  13

                                  14          Plaintiffs Board of Trustees of the Laborers Health and Welfare Trust Fund for Northern

                                  15   California, et al., filed this ERISA action against Stump & Sons, Inc., alleging breach of a

                                  16   collective bargaining agreement that required Stump & Sons to pay monthly employee fringe

                                  17   benefit contributions to the trust funds administered by Plaintiffs. (Dkt. No. 1.) On May 21, 2020,

                                  18   Defendant filed an answer to the complaint pro se though Ms. Joann Morgan who indicates that

                                  19   Defendant cannot afford an attorney. (Dkt. No. 12 at 6-7.) However, a corporation cannot be

                                  20   represented by a non-attorney. See Civ. L.R. 3-9(b) (“A corporation, unincorporated association,

                                  21   partnership or other such entity may appear only through a member of the bar of this Court.”); see

                                  22   also Rowland v. California Men’s Colony, Unit II Men's Advisory Council, 506 U.S. 194, 202

                                  23   (1993) (“a corporation may appear in the federal courts only through licensed counsel”).

                                  24   Defendant is advised that it must obtain counsel to represent it in this action. Accordingly, on or

                                  25   before June 25, 2020, counsel must make an appearance on Defendant’s behalf. Defendant

                                  26   may contact the Legal Help Center, 450 Golden Gate Avenue, 15th Floor, Room 2796, Telephone

                                  27   No. (415)-782-8982, for free assistance.

                                  28          Plaintiffs’ motion for entry of default is held in abeyance pending appearance of counsel.
                                          Case 3:20-cv-01791-JSC Document 13 Filed 06/05/20 Page 2 of 2




                                   1   (Dkt. No. 10.) If no counsel appears on Defendant’s behalf by June 26, 2020, the Court will

                                   2   consider the motion for entry of default as default is the appropriate remedy for an unrepresented

                                   3   corporation. See United States v. High Country Broadcasting Co., Inc., 3 F.3d 1244, 1245 (9th

                                   4   Cir. 1993) (affirming district court’s entry of default judgment against the corporation when the

                                   5   corporation failed to retain counsel for the duration of the litigation and attempted to proceed

                                   6   through its unlicensed president and sole shareholder).

                                   7

                                   8          IT IS SO ORDERED.

                                   9   Dated: June 5, 2020

                                  10

                                  11
                                                                                                    JACQUELINE SCOTT CORLEY
                                  12                                                                United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
